In an action, inter alia, to recover damages for legal malpractice, the defendant appeals from an order of the Supreme Court, Queens County (Satterfield, J.), entered November 2, 2006, which denied his motion, inter alia, for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
The defendant’s motion violated the rule against successive motions for summary judgment (see Williams v City of White Plains, 6 AD3d 609 [2004]; Capuano v Platzner Intl. Group, 5 AD3d 620, 621 [2004]; Klein v Auerbach, 1 AD3d 317, 318 [2003]; Davidson Metals Corp. v Mario Dev. Co., 262 AD2d 599 [1999]; Laxrand Constr. Corp. v R.S.C.A. Realty Corp., 135 AD2d 685, 686 [1987]).
We find no basis to award sanctions at this time. Spolzino, J.P., Krausman, Carni and Dickerson, JJ., concur.